DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The remarks filed on 04/12/2021 are acknowledged and have been fully considered.  Claims 1-20 are pending.  No amendments are made to the claims. Claims 7-8, 10-11 and 20 remain withdrawn as being directed to a non-elected invention. Claims 1-6, 9 and 12-19 are under consideration.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 12, 18 and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Muntendam (US 2013/0029955; Pub. Jan. 31, 2013; Applicant IDS; Of Record) in view of Volkov (Bacillus Subtilis metabolites as a novel promising probiotic preparations, Journal. microbiol., Zh. Mikroblol. (Moscow), 2007, No. 2, pp. 75-80; Of Record) and as evidenced by Verma (Pectinase: A Useful Tool in Fruit Processing Industries, Nutri Food Sci Int J, Volume 5 Issue 5 - March 2018; Of Record).
The Volkov reference is in Russian. The machine translation of the reference is attached with the office action and the rejection relies on the attached English translation.
Regarding claims 1 and 18, Muntendam teaches methods and compositions for inhibiting galectin-3 in a subject (par. [0005]).  Muntendam teaches the method comprises administering to the patient a pharmaceutical composition comprising a carbohydrate, wherein the carbohydrate binds to galectin-3 and inhibits an activity of galectin-3 (par. [0012,0030]).  Muntendam teaches the composition can comprise a protein (par. [0035]).  Muntendam teaches the carbohydrate can be polysaccharide, a disaccharide, a pectin (which is a polysaccharide).  Muntendam teaches the pectin can be a full length pectin or a pectin fragment (par. [0036,0044,0045]).  Muntendam teaches the pectin can be fragmented by exposure to any suitable means, such as enzymatic digestion (par. [0044]).  Muntendam teaches the composition may comprise a plurality of active agents (par. [0062]).  Muntendam teaches the composition can be administered orally to patients (animals and humans) in need of such treatment (par. [0119]).  Muntendam teaches the carbohydrate in an amount sufficient to at least 
Muntendam does not teach orally administering to the subject a second amount of a pectinase-producing probiotic, enzymatically converting the carbohydrate material into one or more bioactive fragments and producing the one or more bioactive fragments in an amount sufficient to therapeutically inhibit galectin-3 in the subject.
Volkov teaches metabolites produced by Bacillus subtilis have bacteriostatic and bactericidal effect against pathogenic bacteria of the gastrointestinal tract of human and animals (see abstract on page 1 of translation, col. 2).  Volkov teaches B. subtilis are harmless to the human body and animals even in high concentrations, aids in digestion control, are capable of anti-allergic and antioxidant action (see page 5 of translation, para. 4 of Discussion).  Volkov teaches B. subtilis produces pectinolytic enzymes (pectinases) (see page 5 of translation, para. 5 of Discussion, see abstract on page 1 of translation, col. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Muntendam and add the step of administering a pectinase producing probiotic bacteria, Bacillus subtilis, to the subject as taught by Volkov.  One of ordinary skill in the art would be motivated to do so because Volkov teaches administration of probiotic bacteria Bacillus subtilis to humans aids in digestion and has anti-allergic/antioxidant action and is harmless to humans.  The limitations “enzymatically converting the carbohydrate material into one or more bioactive fragments and producing the one or more bioactive fragments in an amount sufficient to therapeutically inhibit galectin-3 in the subject” is the intended 
Regarding claims 2, 3 and 18, Muntendam teaches its composition may comprise a plurality of active agents (par. [0062]) and teaches the composition may include a first active agent capable of binding galectin-3 and a second active agent which is an active pharmaceutical agent (see par. [0062]).  Muntendam teaches the compositions can be powders, sprays, solutions etc., and teaches the active component may be mixed with pharmaceutical carriers, excipients (see par. [0129-0131]).  As discussed above, Muntendam in view of Volkov teaches administering compositions comprising pectin and/or pectin fragments and a pectinase enzyme producing probiotic to a subject, so it would be obvious to one of ordinary skill in the art to modify the methods of Muntendam in view of Volkov and to combine the pectin (or pectin fragments) and the pectinase enzyme producing probiotic together in one composition and administer to the subject.  A probiotic is an active agent.  One of ordinary skill in the art would be motivated to do so because Muntendam teaches its compositions can comprise a plurality of active agents which can be mixed. This reads on the limitations that the carbohydrate material (pectin) and the pectinase enzyme producing probiotic 
Regarding claims 4-5, Muntendam teaches the use of its compositions to treat heart failure which is a heart disease (par. [0005-0007]).  
Regarding claims 6 and 9, Muntendam teaches the pectin can be a full length pectin or a pectin fragment (par. [0036]).
Regarding claim 12, Volkov teaches the pectinase producing probiotic is Bacillus subtilis and is harmless to humans (reads on nonpathogenic bacteria).
Regarding claim 19, Muntendam teaches the use of its compositions to treat heart failure which is a heart disease (par. [0005-0007]).  Muntendam teaches the carbohydrate material in its compositions can be a polysaccharide, a disaccharide, a pectin (which is a polysaccharide).  Muntendam teaches the pectin can be a full length pectin or a pectin fragment (par. [0036,0044,0045]).  Volkov teaches the pectinase producing probiotic is Bacillus subtilis and is harmless to humans (reads on nonpathogenic bacteria).
The combination of Muntendam and Volkov renders claims 1-6, 9, 12, 18 and 19 obvious.

Claims 13, 14 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Muntendam (US 2013/0029955; Pub. Jan. 31, 2013; Applicant IDS; Of Record) in view of Volkov (Bacillus Subtilis metabolites as a novel promising probiotic preparations, Journal. microbiol., Zh. Mikroblol. (Moscow), 2007, No. 2, pp. 75-80; Of Record), as applied to claims 1-6, 9, 12, 18 and 19 above, and further in view of P1 as evidenced by Verma (Pectinase: A Useful Tool in Fruit Processing Industries, Nutri Food Sci Int J, Volume 5 Issue 5 - March 2018; Of Record).  
Regarding claims 13, 14 and 17, Muntendam and Volkov do not teach the pectinase producing probiotic to comprise multiple species of nonpathogenic bacteria/fungi (claims 13,17) and the probiotic to be natural (claim 14).
P1 teaches that pectinase is a useful digestive aid to break down pectin in the diet (pg. 1 last para). P1 teaches Enzidase® P50 is a pectinase derived from a fungus, Aspergillus niger (which is a natural nonpathogenic fungi – for evidence see P1 on pg. 2 para 4 which teaches Aspergillus niger occurs in nature on some fruits and vegetables and is safe for human intake) and is commonly used in health supplements to aid digestion (pg. 2 par. 3), so P1 is teaching a natural nonpathogenic fungi as a source for pectinase. P1 teaches pectinase’s ability to break down pectin benefits the digestive system including support of intestinal bacteria, colon function (pg. 2 par. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Muntendam in view of Volkov and to modify the pectinase producing probiotic to comprise multiple probiotics to include nonpathogenic pectinase producing bacteria as taught by Volkov and natural nonpathogenic pectinase producing fungi as taught by P1. One of ordinary skill would be motivated to do so because the artisan is combining prior art elements according to known methods to yield predictable results (combining multiple pectinase producing probiotics).
.
Claims 15 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Muntendam (US 2013/0029955; Pub. Jan. 31, 2013; Applicant IDS; Of Record) in view of Volkov (Bacillus Subtilis metabolites as a novel promising probiotic preparations, Journal. microbiol., Zh. Mikroblol. (Moscow), 2007, No. 2, pp. 75-80; Of Record), as applied to claims 1-6, 9, 12, 18 and 19 above, and further in view of Peterson (US 2012/0094347; Pub. Apr. 19, 2012; Of Record) and as evidenced by Verma (Pectinase: A Useful Tool in Fruit Processing Industries, Nutri Food Sci Int J, Volume 5 Issue 5 - March 2018; Of Record).  
Regarding claims 15 and 16, Muntendam and Volkov do not teach the pectinase producing probiotic to comprise altered nonpathogenic bacteria/fungi (claim 15) and altered with genome editing techniques (claim 16).
Peterson teaches microbes including Bacillus, Aspergillus and Trichoderma (par. [0070]) that produce polypeptides having pectinase activity (abstract,par. [0048]). Bacillus is a nonpathogenic bacteria, see instant spec par. [0035] of PGPub.  Peterson teaches the polypeptides having pectinase activity can be produced using recombinant techniques (par. [0048]), or a fusion polypeptide (par. [0059]) or obtained from genetically modified microbes (par. [0070]) using expression vectors (par. [0063-0066]) (reads on altered microbes produced by genome editing techniques). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Muntendam in view of Volkov and to modify the pectinase producing probiotic to comprise genome altered 
The combination of Muntendam, Volkov, and Peterson renders claims 15 and 16 obvious. 
Response to Arguments
Applicant's arguments filed on 04/12/2021 have been fully considered but they are not persuasive.  Applicants traverse the rejection of claims 1-6, 9, 12, 18 and 19 under 35 USC 103 as being unpatentable over Muntendam (US 2013/0029955; hereinafter ‘955 application) and Volkov.  Applicants argue that ‘955 application does not teach ‘orally administering to the subject a second amount of a pectinase producing probiotic, enzymatically converting the carbohydrate material into one or more bioactive fragments and producing one or more bioactive fragments in an amount sufficient to therapeutically inhibit galectin-3 in the subject’ and the motivation to combine the teachings of Volkov with the teachings of ‘955 application is impermissible hindsight (page 1-2 of remarks filed on 04/12/2021).  Applicants argue that Volkov focuses on characterizing the contents of a fermentation broth in ex vivo conditions in a laboratory setting and does not analyze what enzymes would be produced by the bacteria in vivo when orally administered to a patient (page 2 last para).  Applicants argue that rejections of claims 13-17 should be withdrawn because these claims depend indirectly from claim .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant arguments are not persuasive because Volkov does provide a motivation to administer a pectinase producing probiotic to a subject.  Volkov teaches metabolites produced by Bacillus subtilis have bacteriostatic and bactericidal effect against pathogenic bacteria of the gastrointestinal tract of human and animals (see abstract on page 1 of translation, col. 2).  Volkov teaches B. subtilis are harmless to the human body and animals even in high concentrations, aids in digestion control, are capable of anti-allergic and antioxidant action (see page 5 of translation, para. 4 of Discussion).  Volkov teaches B. subtilis produces pectinolytic enzymes (pectinases) (see page 5 of translation, para. 5 of Discussion, see abstract on page 1 of translation, col. 2).  

Regarding the limitations of co-mingling the carbohydrate material and the pectinase producing probiotic, Muntendam teaches its composition may comprise a plurality of active agents (par. [0062]) and teaches the composition may include a first active agent capable of binding galectin-3 and a second active agent which is an active pharmaceutical agent (see par. [0062]).  Muntendam teaches the compositions can be powders, sprays, solutions etc., and teaches the active component may be mixed with 

Double Patenting (Maintained)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9, 12, 18 and 19 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 9, 12, 18 and 19 of copending Application No. 16/197,000 (reference application) in view of Volkov (Bacillus Subtilis metabolites as a novel promising probiotic preparations, Journal. microbiol., Zh. Mikroblol. (Moscow), 2007, No. 2, pp. 75-80).
Regarding instant claim 1, Claim 1 of the ‘000 copending application recites a method for inhibiting galectin-3 in a subject in need thereof comprising: orally administering to the subject, a first amount of a carbohydrate material; orally administering to the subject, a second amount of a selected carbohydrate digesting enzyme; enzymatically converting the carbohydrate material into one or more bioactive 
Claim 1 of the ‘000 copending application does not recite orally administering a pectinase-producing probiotic.
Volkov teaches metabolites produced by probiotic Bacillus subtilis have bacteriostatic and bactericidal effect against pathogenic bacteria of the gastrointestinal tract of human and animals (see abstract on page 1 of translation, col. 2). Volkov teaches B. subtilis are harmless to the human body and animals even in high concentrations, aids in digestion control, are capable of anti-allergic and antioxidant action (see page 5 of translation, para. 4 of Discussion). Volkov teaches B. subtilis produces pectinolytic enzymes (pectinases – which is a carbohydrate digesting enzyme) (see page 5 of translation, para. 5 of Discussion, see abstract on page 1 of translation, col. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of ‘000 claims and add the step of administering a pectinase producing probiotic bacteria, Bacillus subtilis, to the subject as taught by Volkov instead of a carbohydrate digesting enzyme (pectinase enzyme).  One of ordinary skill in the art would be motivated to do so because Volkov teaches administration of probiotic bacteria Bacillus subtilis to humans aids in digestion and has anti-allergic/antioxidant action and is harmless to humans. The limitations “enzymatically converting the carbohydrate material into one or more bioactive fragments and producing the one or more bioactive fragments in an amount sufficient to therapeutically inhibit galectin-3 in the subject” is the intended outcome/result of the 
Regarding instant claims 2, 3 and 18, Claim 2 of the ‘000 copending application recites co-administering the first amount of the carbohydrate material and the second amount of the selected carbohydrate digesting enzyme. Claim 3 of the ‘000 copending application recites co-mingling the first amount of the carbohydrate material and the second amount of the selected carbohydrate digesting enzyme before administration. Claim 18 of the ‘000 copending application recites a method of inhibiting galectin-3 in a subject suffering from a galectin-3 associated disorder, the method comprising: co-mingling a first amount of a carbohydrate material and a second amount of a selected carbohydrate digesting enzyme to form a co-mingled material; orally administering to the subject, the co-mingled material; enzymatically converting the co-mingled material into one or more bioactive fragments; and producing the one or more bioactive fragments in an amount sufficient to therapeutically inhibit galectin-3 in the subject.
The ‘000 copending claims 2, 3 and 18 do not recite co-administering/co-mingling a pectin and a pectinase-producing probiotic. But, as discussed above, since the ‘000 claims in view of Volkov is teaching orally administering a pectin (a carbohydrate material) and a pectinase producing probiotic (Bacillus subtilis which produces pectinase enzymes) to a subject, it would have been obvious to substitute the pectinase 
Regarding instant claim 4, claim 4 of the ‘000 copending application recites wherein the subject is suffering from a galectin-3 associated disorder.
Regarding instant claim 5, claim 5 of the ‘000 copending application recites wherein the disorder comprises heart disease, kidney disease, lung disease, liver disease, vascular disease or cancer.
Regarding instant claims 6, 9, claim 9 of the ‘000 copending application recites wherein the carbohydrate material is a pectic fragment.
Regarding instant claims 12 and 19, claim 12 of ‘000 copending application recites the carbohydrate digesting enzyme is derived from a nanpathogenic bacteria. Claim 19 of ‘000 copending application recites, wherein the disorder is selected from heart disease, kidney disease, lung disease, liver disease, vascular disease and cancer; wherein the carbohydrate material comprises one or more natural pectins, modified pectins, pectic fragments, pectic fragment derivatives, pectic fragment analogs, natural carbohydrate macromolecules, man-made carbohydrate macromolecules, edible fruits, vegetables, or combinations thereof; and wherein the carbohydrate digesting enzyme is derived from sources comprising one or more nonpathogenic bacteria, nonpathogenic fungi, or combinations thereof.
The ‘000 copending claims 12 and 19 do not recite pectinase producing bacteria to be a nonpathogenic bacteria.
.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	Applicants have not argued the merits of the previous obviousness type double patenting rejections, but instead request the rejections be held in abeyance until after allowable subject matter is agreed upon (pg. 4 of remarks filed on 04/12/2021). A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time, and since no allowable subject matter has presently been indicated.  

	
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657